Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2022

                                      No. 04-22-00631-CV

                            Chukwuzoba Mary Cynthia ORAEKWE,
                                        Appellant

                                                 v.

                                      Peter C. ORAEKWE,
                                             Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI05714
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
       This court assigned two appeal numbers to the “Notice of Appeal – Writ of Habeas
Corpus” filed with the trial court clerk on September 26, 2022, in trial court cause number
2020CI05714. This court assigned (1) cause number 04-22-00627-CV for purposes of the writ of
habeas corpus and (2) cause number 04-22-00631-CV for purposes of the notice of appeal. On
September 28, 2022, counsel for the appellant filed a letter with this court stating, “Our intention
was only to seek a Writ of Habeas Corpus relief and Temporary Emergency relief under it. It was
not the intention to file for an appeal.” It is therefore ORDERED that appeal number 04-22-
00631-CV will be treated as a closed case for administrative purposes.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court